J-S41016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    B.V. O/B/O T.V., A MINOR                   :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    J.W.                                       :   No. 746 MDA 2020

                  Appeal from the Order Entered April 17, 2020
      In the Court of Common Pleas of Lackawanna County Civil Division at
                            No(s): 2019-FC-41660


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY McLAUGHLIN, J.:                      FILED SEPTEMBER 22, 2020

        B.V. (“Father”) appeals on behalf of his three-year old daughter T.V.

from the order denying the protection from abuse (“PFA”) petition he filed on

T.V.’s behalf. The petition alleged T.V. needed protection from J.W., who is

engaged to T.V.’s mother, L.P. (“Mother”). We affirm.

        The trial court set forth the procedural and factual history, which we

adopt and incorporate herein. Trial Court Opinion, filed Jun 9, 2020, at 1-4,

6-14 (“1925(a) Op.”). Father and Mother are involved in an ongoing custody

dispute. In December 2019, Father filed a PFA petition on T.V.’s behalf,

alleging, among other things, that J.W. caused bruises on T.V.’s legs. The

parties entered into a civil stay away agreement in January 2020. In February

2020, Father filed a second PFA petition, alleging, among other things, that

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S41016-20



J.W. had caused additional bruises on T.V.’s leg. He also filed a petition for

contempt, alleging that J.W. had violated the stay away order.

      The trial court held a hearing, and, after weighing the testimony and

evidence presented at the hearing, denied the PFA petition and the contempt

petition. Father filed a Notice of Appeal on T.V.’s behalf.

      Father raises the following issues:

         I. Whether the trial court erred and or abused [its] discretion
         in denying [T.V.’s] petition for protection from abuse
         contrary to the evidence presented.

         II. Whether the trial court erred and or abused [its]
         discretion in failing to consider all factors in determining the
         best interests of the minor child, as enumerated in 23
         [Pa.C.S.A.] § 5337(h) . . . , before dismissing [T.V.’s]
         protection from abuse petition.

         III. Whether the trial [court] erred and or abused [its]
         discretion in failing to con[s]ider the report and
         rec[o]mmendation of the guardian ad litem before
         dismissing [T.V.’s] protection from abuse petition.

         IV. Whether the trial court erred and or abused [its]
         discretion in failing to conduct an in camera review with the
         minor child.

Father’s Br. at 3.

      Our standard of review in an appeal from a PFA order is well-settled:

         In an appeal from a PFA action, this Court reviews the trial
         court’s legal conclusions for an error of law or an abuse of
         discretion. Assessing the credibility of witnesses and the
         weight to be accorded to their testimony is within the
         exclusive province of the trial court as the fact finder.

S.W. v. S.F., 196 A.3d 224, 230 (Pa. Super. 2018) (citation, quotation marks,

and brackets omitted).



                                      -2-
J-S41016-20



      Father first claims the court erred in denying the PFA petition because

such a finding was contrary to the evidence. He claims T.V. “had a verifiable

injury – bruising to her legs,” and Child told Father and others that J.W. had

caused the injury. Father’s Br. at 12. He claims that the evidence was

sufficient to grant the PFA. He claims T.V’s testimony was consistent and

credible and the court erred in finding Father and his family had coached T.V.,

especially where the court did not conduct an in camera interview of T.V. He

further maintains that the court should have accorded more weight to the

testimony and recommendation of T.V.’s guardian ad litem (“GAL”).

      A person seeking a PFA must “prove the allegation of abuse by a

preponderance     of   the   evidence.”   23   Pa.C.S.A.   §   6107(a).   “[T]he

preponderance of the evidence standard is defined as the greater weight of

the evidence, i.e., to tip a scale slightly.” Raker v. Raker, 847 A.2d 720, 724

(Pa.Super. 2004).

      The trial court explained that it denied the petition for a PFA because

Father failed to carry his burden of proof. It noted that the allegations in this

case “take place against the backdrop of an ongoing custody dispute over

T.V.” between Father and Mother. 1925(a) Op. at 6. The court considered all

the evidence, “particularly the CAC/NEPA forensic interview of T.V. and the

video of T.V.’s statements proffered by [Father] during the hearing,” and

concluded that Father and other adults “heavily influenced” the statements.

Id. After making weight and credibility determinations, the court concluded

that the evidence did not support the entry of a PFA order. After reviewing the

                                      -3-
J-S41016-20



briefs, trial court record, and the trial court opinion of the Honorable Julia K.

Munley, we affirm on the basis of the trial court opinion. Id. at 4-14.

       Father next argues the court abused its discretion in failing to consider

the custody factors1 before dismissing the PFA petition. He claims the court

should have conducted the best interest analysis because custody was an

inevitable issue in the case, and that failing to conduct such an analysis was

“manifestly unjust and unreasonable and was not supported by the record,

considering the testimony and evidence in this case.” Father’s Br. at 21.

       The trial court concluded that it did not err by not applying the relocation

factors set forth in Section 5337(h) or the child custody factors in Section

5328. It stated that it “did not explicitly consider any custody factors because

it did not make a custody award in denying” the PFA petition. The court

explained that “[t]here [was] no need to make a custody determination

between [Father] and L.P. in this PFA matter.” 1925(a) Op. at 17-18. The

court noted that Mother was an interested party in any custody determination,

but was not a party to the PFA action. We agree and, after review of the briefs,

trial court record, and trial court opinion, we affirm on the basis of the trial

court opinion. 1925(a) Op. at 17-18.




____________________________________________


1 Father references the factors contained in 23 Pa.C.S.A. § 5337(h), which a
court must review when determining whether a party in a custody action may
relocate. It appears, however, that the more applicable section may be 23
Pa.C.S.A. § 5328(a), which contains the best interest factors a court must
consider when addressing custody disputes.

                                           -4-
J-S41016-20



      In his third argument, Father argues the court abused its discretion in

failing to consider the GAL’s report and recommendation before dismissing the

PFA petition. He notes the court disagreed with the GAL’s evaluation of T.V.’s

credibility and the consistency of T.V.’s statements, but that this finding was

“manifestly unjust and unreasonable and was not supported by the record.”

Father’s Br. at 22.

      Contrary to Father’s argument, the trial court reviewed the GAL report

and considered her testimony, and gave the testimony “the weight it deemed

appropriate.” 1925(a) Op. at 16. The court in its Opinion concluded that it did

not err by disagreeing with the recommendation, noting the “entire record

support[ed] such a disagreement.” Id. at 16-17. The court reasoned it was

the function of the trial court, not the GAL, to determine whether a PFA should

be granted. We conclude the court did not abuse its discretion. After a review

of the brief, the record, and the trial court opinion, we affirm on the basis of

the trial court opinion. See 1925(a) Op. at 10-11, 16-17.

      In his final argument, Father claims the court erred in failing to conduct

an in camera interview of T.V. He notes that the parties stipulated to the report

of the GAL, and claims that “[i]f the court was unsure of the consistent

statements gathered by the GAL in this case, as well as the CAC and Father

and Grandmother, then the trial court should have conducted an in-camera

review of minor child to perform its own voir dire and to assess child’s

veracity.” Father’s Br. at 23 (italics added).




                                      -5-
J-S41016-20



      The court concluded that an in camera interview of T.V. was

unnecessary. Mother objected to T.V. providing testimony, and neither party

asked the court to compel the testimony. The parties further agreed to present

the video statements of T.V. The court concluded it did not abuse its discretion

in not conducting an in camera review. We agree and, after reviewing the

briefs, trial court record, and trial court opinion, we affirm on the basis of the

trial court opinion. See 1925(a) Op. at 14-16.

      Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/22/2020




                                      -6-
                                                                                   Circulated 09/15/2020 01:24 PM




B.V. o/b/o T.V., A Minor                          IN THE COURT OF COMMON PLEAS
              Plaintiff                                 OF LACKAWANNA COUNTY

VS.                                                     CIVIL ACTION - LAW
                                                        PROTECTION FROM ABUSE::                '     .
J.W.,                                                                                                            :�
                                                                                                    I           •.. J
                  Defendant                             2019-FC-41660                              _f"')



                                                                                                                  '   . --
June 9, 2020                                                           MUNLEY, JULI�� J. --                             ....
                                                                                                                        /




                                               OPINION                                                   ...J

           PlaintiffB.V. appeals this Court's denial of a Protection from Abuse ("PFA") Order he

sought on behalf of his child, T.V., a minor1• Defendant J.W. is the paramour of T.V. 'smother,

L.P. Plaintiff and L.P. are involved in an ongoing dispute regarding custody of T. V. docketed at

B.V. v. L.P, 2020·FC-40185. In this matter, Plaintiff alleges that Defendant committed physical

abuse against T. V. on separate occasions. Rendering decisions that ensure the safety and

protection of all minor children is a duty this Court holds in the highest regard. However, for the

reasons set forth below, Plaintiff did not sustain his burden of proof with competent, credible

evidence to justify an order protecting T.V. from Defendant.

      I.      BACKGROUND

              T.V. is a three-year old child. On December 5, 2019, Plaintiff filed a Petition for

Protection from Abuse on T.V. 's behalf. Docket No. l ('"first Petition"). In the first Petition,

Plaintiff alleged that T.V. had a bruise on her knee and T.V. told Plaintiff that Defendant bumped

her. Id. at ,i 11. Plaintiff alleged that Defendant's response when questioned about the bruise

was, "[ w ]hat if [I] did, what are you going to do about it [?]" Defendant also allegedly sent a

picture of the horror movie character Chuckie brandishing a knife to Plaintiff and Defendant



I
 PlaintiffB.V. filed this action on behalf of his child T.V. Although T.V. is the primary
protected party, this Court refers to B.V. as "Plaintiff' and T.V. by her initials to avoid
confusion.
                                             Page 1 of 19
            stated that he had backup. Id .. Plaintiffs First Petition was granted ex parte and a temporary

            PFA Order was issued that same date. Docket No, 2.

                   Rather than proceed with a full hearing on Plaintiff's First Petition, Plaintiff and

            Defendant entered into a Civil Stay Away Agreement adopted as an Order of Court on January 3,

            2020. Docket Nos. 10, 11. Defendant agteed to "not abuse, harass, or stalk T.V. or [Plaintiff],

            by any manner whatsoever, including by way of third party contact and/or social media."

            Defendant also agreed to not "subject [T.V.] to any discipline whatsoever at any time." Id. at ,i

            3a.

                   At the time of the entry of the Civil Stay Away Agreement as an Order of Court,

            Defendant further agreed that he would "not be in the presence of minor child T.V., nor have any

            contact whatsoever with [m]inor child for a period of three (3) months, beginning on the date of

            adoption ofthis Agreement by the Court;" Id. at ,i 3b. Additionally, Defendant agreed to submit

            a Pennsylvania Criminal Background Check and ChildLine clearance to Plaintiff' s counsel prior

           to resumption of contact with T. V. Id. at ,i 3c.

                   Regarding contact with Plaintiff, Defendant agreed thathe would not have any contact

            with Plaintiff moving forward and Defendant would not be present at any custodial exchanges

            between Plaintiff and L.P. Id. at ,i,i 3d, 3e. Plaintiff, Defendant, and L.P� signed the Civil Stay

            Away Agreement In signing the Civil Stay Away Agreement, each party, including L.P.,

            acknowledged that they could pursue contempt findings if the Civil Stay Away Agreement was

            allegedly violated. Id. at ,r 4. By Order dated June 3, 2020, the Honorable Trish Corbett

            dismissed the temporary PFA Order generated from Plaintiffs First Petition. Docket No.13.

                   On February 6, 2020, Plaintiff filed another Petition for Protection from Abuse on behalf

           of T.V. ("Second Petition"). Docket No. 14. In the Second Petition, Plaintiff alleged that on or



                                                       Page 2 of 19



-�---·----------------------------·····--·-----
about February 1, 2020 to February 3, 2020, T.V. had contact with Defendant and that Defendant

caused six bruises on her leg and shin. Id. at ,r 11. Plaintiff noted that the bruises were similar to

prior injuries and that T.V. was "scared of Defendant" and "in fear of him." Id. Plaintiff noted in

the Second Petition that the Lackawanna County Office of Youth and Family Services ("OYFS")

was involved and a forensic interview with the Children's Advocacy Center of Northeastern

Pennsylvania ("CAC/NEPA") was scheduled as a part of the OYFS investigation. Id. Based on

the allegations, Judge Corbett granted a temporary PF A Order and a hearing was scheduled

concerning the allegations contained within the Second Petition. Docket No. 15, Plaintiff also

filed a Petition for Contempt alleging that the Civil Stay Away Agreement was violated by

nature of the new allegations. ·oocketNo. 16.

       Also on February 6, 2020, Plaintiff filed a Petition for Emergency Relief against L.P. at

2020-FC-40185, raising the same allegations2• This Court notes that temporary sole physical and

legal custody of T.V. was awarded to Plaintiff at the exparte hearing, but that Plaintiffs Petition

for Emergency Relief was ultimately denied by Judge Corbett on February 13, 2020. As part of

the emergency custody proceedings, Jennifer Mccambridge, Esq. was appointed Guardian ad

Litem for T.V.

       A hearing on Plaintiff's Second Petition was held on .February 20, 2020; This Court

heard testimony from Attorney McCarnbridge on behalf of T. V. 's best interests, as well as

testimony from Plaintiff, Plaintiffs Mother, and Defendant. Rather than conduct an in camera

interview ofT.V. counsel for the parties agreed to submit the video of the interview of T.V. by a




2
  This Court took judicial notice of proceedings in the custody action betweenPlaintiffand L.P.
at the February 20, 2020 PFA hearing. N. T. at 5. No objection was raised by the parties at that
time. This Court denied Defendant's request to find collateral estoppel in the PFA matter based
on Judge Corbett's findings in the custody action.
                                            Page 3 ofl9
forensic interviewer from CAC/NEPA, which was part ofthe investigation conducted by OYFS

pursuant to the Child Protective Services Law, 23 Pa.C.S. §6301, et seq., for the Court's

subsequent review and consideration as evidence in this case. During the hearing, Plaintiff

offered into evidence -- with no objection from Defendant -- a video ofT.V. making statements

to Plaintiff recorded on a. smartphone on or about February 4, 2020, which the Court also

reviewed.

          After careful consideration of all the testimony at the hearing, weighing the statements of

T.V. in the CAC/NEPA video and the videoproffered by Plaintiff, the recommendation ofthe

Guardian ad Litem, and resolving the conflicts in testimony, this Court denied the requests for

relief in Plaintiffs Second Petition and Plaintiffs Petition for Contempt on April 17, 2020.

Docket Nos. 22, 23. A timely appeal followed by Plaintiff. Plaintiff raises four (4) arguments in

his Concise Statement of Errors, addressed below in reverse order for ease of disposition.

Docket No. 28

    II.        ANALYSIS

          a.    The Weight of the Evidence in this Matter Supports the Denial and Dismissal of
               Plaintiffs Second Petition and Plaintiffs Petition for Contempt

          Plaintiff argues that this Court erred or abused its discretion when it denied the Second

Petition and Petition for Contempt contrary to the evidence presented by both parties. In review

of the record, Plaintiff's argument fails.

          The purpose of the PFA Act, 23 Pa.C.S. § 6101, et. seq. is to protect Victims of domestic

violence from the perpetrators of that type of abuse and to prevent domestic violence from

occurring. Ferko-Fox v. Fox, 68 A.3d 917, 921 (Pa. Super. Ct.2013)(citations omitted).




                                             Page 4 of 19
          "Abuse" is broadly defined under the PFA statute in relevant part as follows:

                  The occurrence of one or more of the following acts between family
                  or household members [ ... ] :

                  (1) Attempting to cause or intentionally, knowingly or recklessly
                      causing bodily injury, serious bodily injury [ ... J

                  (2) Placing another in reasonable fear of imminent serious bodily
                      lllJUry.

                  [ ... ]

                  (4) Physically] ... ] abusing minor children, including such terms as
                      defined in Chapter 63 {relating to child protective services).

                  (5} Knowingly engaging in a course of conduct or repeatedly
                      committing acts toward another person, including following the
                      person, without proper authority, under circumstances which
                      place the person in reasonable-fear of bodily injury[ ... ]


23 Pa. C.S. § 6102.

          In PFA matters, plaintiffs must prove allegations of abuse by a preponderance of the

evidence. 23 Pa. C.S. § 6107(a). "[Tjhe preponderance of evidence standard is defined as the

greater weight of the evidence, i.e., to tip a scale slightly is the criteria or requirement for

preponderance of the evidence.'' Raker v. Raker, 847 A.2d 720, 724 (Pa. Super. Ct. 2004)(citing

Commonwealth v. Brown, 567 Pa. 272, 786 A.2d 961, 968 (2001), cert. denied, 537 U.S. 1187,

123 S.Ct. 1351, 154 L.Ed.2d 1018 (2003)). "[IJf the alleged victim is requited to demonstrate

that abuse has in fact occurred, then a third party, in advancing the same accusations, must, at the

very least, bear the same burden." In re Penny R., 353 Pa. Super. 70, 74, 509 A.2d 338, 340
(1986).

          PF A hearings are bench trials. Assessing the credibility of witnesses and the weight to be

accorded to their testimony is within the exclusive province of the trial court as the fact finder.



                                              Page 5 ofl9
                                                                          - \




Karch v. Karch, 885 A.2d 535, 537 (Pa. Super. Ct. 2005). The petitioner's testimony is sufficient

to grant a PFA Order if it is believed by the trial court. Custerv. Cochran, 933 A.2d 1050, 1058

(2007). Likewise, if testimony is insufficient or not believed by the trial court, it is within the

court's discretion to deny a petition after a hearing. See Williamson v. Williamson, 402 Pa.

Super. 276, 286, 586 A.2d 967, 972 {1991) ("[T]he finder of fact is entitled to weigh evidence

and assess credibility. The finder of fact may believe all, part or none of the evidence presented

to it.").

            The allegations of abuse in this matter take place against the backdrop of an ongoing

custody dispute over T.V. between Plaintiff and Defendant's paramour, L.P., the mother of the

minor child. "The Protection from Abuse Act was enacted to provide immediate protection from

physical abuse; it was not intended to replace other, established proceedings for the

determination of permanent custody of children." Rosenberg v. Rosenberg, 350 Pa. Super. 268,

271, 504 A.2d 350, 351, fn. I (1986); see also Snyder v. Snyder, 427 Pa. Super. 494, 500, 629

A.2d 977, 980, fn. l (1993).

            In consideration of all the evidence, particularly the CAC/NEPA forensic interview of

T.V. and the video of T,V.'s statements proffered by Plaintiff during the hearing.this Court

concludes that T.V. "s statements regarding alleged abuse are so heavily influenced by Plaintiff

and other adults in her life as not to be credible. Given Plaintiffs arguments on appeal, a

thorough review of the record is appropriate.

                  i.   The Relationship Among Plaintiff, Plaintiff's Family, Defendant, and L.P.

            This Court first notes the ongoing hostility between Plaintiff and Defendant that extends

to members of Plaintiff's family. This hostility centers on the breakup of Plaintiff and L.P. after

a long relationship. According to Plaintiff, Plaintiff and L.P. dated for ten years and had a



                                               Page 6 of 19
relationship since both Were in eighth grade. N.T. at 46-48. Defendant testified that he began a

romantic relationship withL.P. in July 2019, which Plaintiff discovered in September 2019. Id.

at 66.

         When Plaintiff and L.P. broke up, Plaintiff caught L.P. talking on the phone with

Defendant after Plaintiff came home from work, according to Plaintiffs testimony. Id. at 55.

Plaintiff testified that he messaged Defendant on social media, as Plaintiff "was kind of out of

the loop being.that [Defendant] was just with my cousin and I don't know what was really

happening." Id. Plaintiff testified that he faulted L.P. and tried to reach out to Defendant civilly

regarding the breakup. Id.

         Additionally, Defendant and Plaintiffs mother; T.V. 's paternal grandmother, are

neighbors. Id. at 44. Plaintiffs mother testified in this matter. She also commented on the

relationship between Defendant and L.P. as follows:

                Now, we were all confused by all of this time factor here, [ ... ]
                together in October, [ ... ] getting married in January, who knows
                what's in March, who knows.
Id. at 62.

         The relationship between the parties is even further intertwined. Defendant is also the

biological father of Plaintiffs cousin, a minor, also subject to a separate custody dispute. Id. at

29. Plaintiffs mother, in her testimony, also referenced the custody dispute between Defendant

and her niece and mentioned, without explanation, abuse in.thatmatter. Id. at 63. This Court

notes that Plaintiffs mother, T.V.'s grandmother; was also listed as a protected party in both

temporary PFA orders. Docket Noi 2, 15.

         Adult relationships can be complicated and emotional as individuals change partners,

especially when children are involved. From the testimony of Plaintiff and Plaintiff's mother,

the conflict among Plaintiff, Plaintiffs family, Defendant, and L.P. is clear. It is not


                                            Page 7 of19
            unreasonable for Plaintiff and Plaintiffs family to have such a strong emotional response to

            Defendant becoming L.P. 's new partner when Defendant is also the father of Plaintiffs cousin

            and may soon become T.V.'s stepfather. The Court carefully consideredthe history of the

            parties and the clear bitterness in this blended family in reviewing the evidence and in

             considering the serious allegations of physical abuse against T.V on multiple occasions.

                           ii.   The Threats Exchanged By Plaintiffand Defendant Using Social Media and
                                 the Bruises Sustained by TV. in December 2019

                     In support of the Second Petition, Plaintiff referenced the prior incidents leading to the

             First Petition and the Civil Stay Away Agreement At the hearing before this Court, Plaintiff

             offered Facebook messages and photos regarding an incident in December 2019. The relevant

             Facebook messages between the parties began after Plaintiff sent a video to L.P. regarding

             bruising on T.V. 's leg. N.T. at 25N29. Plaintiff testified he. sent a message to Defendant, ''I hope

             [ ...] I don't find out you had your.hands on my daughter." Id. at 27. As noted above.Defendant

             replied back, "What ifl did? What are you and your stumpy leg going to do about it?" Id.

             Defendant also sent a picture to Plaintiff of the horror movie character Chucky holding a knife.

             Id. at29.

                     Plaintiff responded to Defendant, "You better hope I don't find out you had your hands

             on [T.V.] [ ... [T'd hate to see [Defendant's minor child, Plaintiff's cousin] get taken from you."

             Id. In the subsequent messages, Defendant asked Plaintiff to speak With .him about the matter

             and Plaintiff responded by giving Defendant his address. Id. at 3 L Defendant replied to that

             message, according to Plaintiff, by stating, "I know where your mommy lives. Maybe we can

             walk the dog together.'' Id. at 31.

                     At the hearing, Plaintiff also offered pictures of a bruise on T. V. 's knee from December

             2019. Id. at 35. Plaintiff testified that T.V. pulled up herpant leg and volunteered to Plaintiff

                                                               Page 8 of 19



----------·····--··-··-·····-------···-··············--·----   ·········-··-···-······-·········
that Defendant caused the bruise. Id. These events caused Plaintiff to file the First Petition and

resulted in the Civil Stay Away Agreement of January 2020 among Plaintiff, Defendant, and LP.

Id. at 38-39.

                iii.   The Allegations ofAbuse in the Second Petitions, the Video Evidence, and
                       Defendant's Social Media Postings

        As for the allegations ofabuse against T.V. giving rise to the Second Petition, Plaintiff

testified that on February 4, 2020, T.V. pulled up her pant leg and showed Plaintiffsix bruises,

Accordingto Plaintiff, T.V. told Plaintiff that Defendant caused the injury. Id. at 39. Plaintiff

recorded T. V. making statements that Defendant caused the injury and this video was played in

open court at the time of the hearing. Id. at 41. Photographs depicting the bruises were also

offered into evidence, Id. at 42. Plaintiff was very specific in his testimony regarding the injury.

T.V. told him that she sustained six black and blue marks on her left leg and that Defendant was

responsible. Id. at 41-42. In addition to Plaintiff, T.V. allegedly also made disclosures of abuse

by Defendant.to paternal grandmother, per her testimony. Id. at80-81.

        In Defendant's testimony, Defendant admitted to sending the Facebook messages to

Plaintiff that resulted in the Civil Stay Away Agreement. Id. at 70-71. Defendant explained his

anger with the situation coming from a belief that Plaintiff was harassing L.P. and Defendant

was then being accused of hurting T.V. Id. at 71. Defendant testified that he was never alone

with T.V. and that LP. was always in the room. Id. at 88-89. Defendant denied that he ever

caused the bruises to T.V. in February 2020 in any manner,including in the ways that T.V.

explained in her statements. Id. at74-75. This Court found Defendant's statements to be

credible in this regard.

       Defendant is not unfaultable. Defendant's behavior sending threatening Facebook

messages to Plaintiff is not condoned by this Court. Moreover, by becoming engaged to L.P.


                                             Page 9 of 19
shortly after the Civil Stay Away Agreement was entered shows that Defendant was not

concerned about inflaming or escalating tension between the parties.

       This Court also heard evidence regarding Defendant' s other use or misuse of social

media. On cross-examination, Defendant admitted he posted messages on Facebook regarding

anger, suicide, and mental illness. Id. at 77-81, 85-88. However, several of these posts pre-dated

any of the allegations made in this matter. Id. at 87-88. Defendant put his Facebook posts in

context in his testimony and this Court does not consider the posts: or Defendant's testimony

regarding the posts to be relevant evidence in disposition of whether Defendant abused T.Y in

February 2020. This Court gave this testimony very little weight in its consideration. What is

importantto disposition in this matter is whether Defendant abused T.V. or violated the Civil

Stay Away Agreement. This Court believes from Defendant's testimony that Defendant was not

in T.V.'s presence since the parties and L.P. all entered into the Civil Stay Away Agreement in

January 2020.

            iv.   The Report and Recommendation of the Guardian ad Litem

       This Court also heard from the Guardian ad Litem for T.V. Plaintiff separately raises this

Court's consideration of the Guardian ad Litem' s testimony and recommendation, but discussion

is appropriate here. Attorney Mccambridge was appointed as T.V.'s Guardian ad Litem in the

underlying custody case, B.V. v. L.P, 2020-FC-40185. Per Attorney McCambridge's testimony,

T.V. disclosed to Attorney Mccambridge that Defendant hurt her on more than one occasion. Id.

at 18. T.V. also told Attorney McCambridge that Defendant: scratched T.V.'s arms; caused

marks on T.V's legs; and laughed or commented at T.V in a mocking manner. Id. at 18-19. T.V.

also told Attorney Mccambridge that she was afraid of Defendant. Id. at 19. As a result,

AttomeyMcCambridgerecommended that T.V. have no contact with Defendant or, at a



                                         PagelO of 19



 --······-·--------·-·-----···- --------------·---
minimum, no unsupervised contact with Defendant. Id. at 19-20. Although this was a

recommendation made for resolution of theSecond Petition, this Court believes Attorney

McCambridge's recommendation is more suited for a custody proceeding.

       At the time of the hearing on the Second Petition, Attorney Mccambridge had not met

with any adults involved in the PFA or custody matters. Id. Attorney McCambridge also did not

review the video of the CACINEP A video. Id. at 1 L At the time of the interview with the

Guardian ad Litem, T.V. did not or could not tell Attorney Mccambridge the last time she was

with Defendant. Id. at 22-23. Additionally, this Court.notes that Plaintiff was the parentthat

broughtTV. to the interview with Attorney Mccambridge, not LP. Id. at 20.,.21.

        Guardians ad litem play critical roles in custody proceedings, as they assist courts in

determining the best interests of the child. See Pa. R. Civ. P. .l 915. l l-2(a). However, a guardian

adlitem is not a judicialor quasi-judicial officer and a trial court may not delegate its judicial

powers to them. C.W. v. K.A.W., 774 A.2d 745, 749 (2001).

       In this matter, this Court carefully considered Attorney McCambridge's testimony and

recommendations. Attorney McCambridge has extensive experience as a prosecutor in cases

involving the physical and sexual abuse of children. She is highly qualified to representthe best

interests ofT:V. At the time of this hearing, however, Attorney Mccambridge did not have the

benefit of reviewing the CAC/NEPA video ofT.V.'sstatements and she was hearing from the

parties for the first time as well. In light ofthe CAC/NEP A video, this Court gave Attorney

McCambridge's testimony the weight.it deemed appropriate, considering she only heard from

T.V. This Court appreciates Attorney McCambridge's efforts in representing T.V.'s best

interests and testifying at the hearing in this matter under such time constraints.




                                           Page 11 of19
             v.    The CACINEPA Forensic Interview

       Finally, this Court.reviewed the twenty-two minute video ofthe CAC/NEPA forensic

interview ofT.V. after the hearing. At the time ofthe PFA hearing, L.P., T.V.'s mother,

represented by separate counsel, did not consent to this Court conducting an in camera interview

ofT.V. Id. at 5-6. In lieu of an   in camera interview, counsel agreed that they would present the

CAC/NEPA interview video and the video taken by Plaintiff ofT.V. 's statements without

hearsay objections, Id. As discussed further below, no specific objection was lodged by

Defendant as to the admissibility of the CAC/NEPA forensic interview video and this Court

considered it as a crucial piece of evidence in rendering a decision'.

       T.V. indicated that Plaintiff took her to the CAC/NEPA forensic interview and medical

examination. From the CAC/NEPA forensic interview, it is clear that T.V. is a beautiful, bright,

and happy child who is full of energy. It is clear that T.V. has incredible potential. It is likewise

clear that T.V. was very active in response to the CAC/NEPA interviewer's questions, bouncing

up and down, kicking her legs, swinging her head and arms, arching her head and neck back,

pounding her fists and crayons into a table, and throwing herself backward into the couch. In

contrast, when the forensic; interviewer left the room, T.V. sat and stood   relatively still and drew

pictures. During the interview, T.V. also provided conflicting responses to questions and her

description of the incidents varied significantly from the testimony provided during the hearing·

by Attorney Mccambridge, Plaintiff, and Plaintiffs mother. This Court found very significant



3
  Neither party marked the CAC/NEPA interview video as an exhibit. By way of separate order,
this Court attaches a DVD copy of the CAC/NEPAinterview ofT.V. as Joint Exhibit 1, Plaintiff
has also been directed to file ofrecord the video he took of T.V. on February 4, 2020, as this
video was played in open court during the hearingby agreement of the parties, but otherwise not
made a part of the record.
                                            Page 12 of 19
in the CACINEPA interview that T.V. attributed bruises on her left and right legs to Defendant

when the allegations and testimony regarding the Second Petition focused on six bruises to

T.V.'s left leg. T.V. also stated that Defendant used a television to bump her on the leg. T.V.

explained that she flew in the air, landed on L.P ., and they both landed on the grass. T.V. also

provided robotic responses at several times during the interview. This Court carefully weighed

T.V. 's statements in the CAC/NEPA interview, understanding that she is three years old and

observing her very active behavior during the.interview. From the CAC/NEPA forensic

interview, this Court concluded that T.V. is either being directly influenced by adults in her life

or she is responding to changes in her life by mimicking or projecting the resentments and rancor

between Plaintiffand Plaintiff's family on one side and Defendant and L.P. on the other side. As

such, the Second Petition was denied.

       Relevant parts of Plaintiff's testimony also supported denial of the Second Petition and

dismissal ofthe PFA Order. Plaintiff agreed that T.V. is a very active child and likes to play. Id.

at 54. Plaintiffadmitted that he owns an inflatable bouncy house at his home. Id. at 54. Per

Plaintiff, when OYFS investigated the abuse alleged in February 2020, the bouncy house was

inflated and in use in Plaintiffs home. Id. Plaintiff denied that the bouncy house was up when

T,V., sustained the bruising giving rise to the First Petition and Second Petition. Id.

Additionally at the hearing, paternal grandmother admitted T.V. recently was injured inher

home running around the kitchen. Id. at 80-81. It is more likely than not that T.V. 's bruises

were caused by play typical of children T.V. 's age.

       This Court notes that multiple witnesses testified that T .V. told them she was afraid of

Defendant. The PFA Act "does not require actual physical harm be related for a PF A Order to

issue, "reasonable fear" is sufficient." S.W. v. S.F., 196 A.3d 224, 231 (Pa. Super. Ct. 2008)



                                           Page 13 of19
(adopting trial court opinion) (citing 23 Pa. C.S.A. § 6102 and Fonner v. Fonner, 731 A.2d 160

(Pa. Super. Ct 1999)). After careful consideration of the evidence and testimony and factoring

T.V.'s age into the determination, this Court concludes that T.V.'s alleged fear of bodily harm by

Defendant is not reasonable under the particular circumstances and does not support a PFA

Order being entered. This Court believes that T;V. 's alleged fear ofDefendant is created and/or

exacerbated by the conflict among Plaintiff, Plaintiffs family, Defendant, and L.P .

       In thorough consideration of the evidence and testimony, Plaintiff failed to meet his

burden to support a PFA Order protectingT.V. from Defendant. Thus, Plaintiffs Second

Petition and Petition for Contempt were denied. This Court did not err or abuse its discretion.

       b. The Parties Agreed/or this Court to Review the CACINEPA Interview Video and
          the Video Taken By Plaintiff on February 4, 2020 In Lieu ofAn In Camera
          Interview. Minor Child's Statements to the Guardian ad Litem Were Also
          Considered as Part of the Guardian ad Litem's Testimony

       Plaintiff believes this Court erred or abused its discretion in not conducting an in camera

interview of Minor Child during the hearing on Plaintiff's Second Petition. Although this is not

a custody proceeding, interviews of minor children in camera are common in custody matters

and the process is governed by Pennsylvania Rule of Civil Procedure 1915 .11. "As to the

interview of a child, Pennsylvania Rule of Civil Procedure 1915.11 (b) is discretionary and does

not mandate that a trial court interview a child in a custody matter.[ ... ] Likewise, Pennsylvania-

Rule of Civil Procedure 1915.1 l(c) does not mandate a child's attendance;" T.D. v. E.D,, 194

A.3d 1119, 1125 {2018).

       In the underlying custody action, B.V. v. L.P, 2020-FC-40185, Plaintiff filed a Petition

for Emergency Special Relief in Custody citing the same allegations present in this matter. The

custody petition was heard by Judge Corbett and denied prior to the PFA hearing on the Second

Petition. T.V. was not interviewed in camera in that hearing and Judge Corbett's decision was

                                           Page 14 of19
not appealed. As noted above and more thoroughly below, this Court was notbound by and did

not rely upon Judge Corbett's custody determinations in the resolution of the Protection from

Abuse matter. Defendant requested that this Court consider the transcript from the emergency

custody hearing as evidence, but this Court did not do so.

       An in camera interview of T.V. was not necessary to resolve the allegations contained in

the Second Petition. Atthe time of the hearing, T.V.'s mother, L.P., objected to T.V. providing

testimony. Neither Plaintiff nor Defendant asked this Courtto compel T.V. 's testimony as a

party to this matter. T. V. was considered by this Court to be a11 unavailable witness and her out-

of-court statements were subject to the rule against hearsay and hearsay exceptions4.

       At the beginning of the hearing, the parties agreed to present video statements of T.V. in

the CAC/NEPA forensic interview and in a cell phone video taken by Plaintiff. N.T. at 6-13.

Thus, Plaintiff and Defendant clearly stipulated to the admissibility of the CAC/NEPA forensic

interview and Plaintiffs video of T.V. 's statements.

       "It is well established that hearsay evidence, admitted without objection, is accorded the

same weight as evidence legally admissible as long as it is relevant and material to the issues in

question." Jones v. Spidle, 446 Pa. 103, 106, 286 A.2d 366, 367 (1971)(citations omitted).

"Furthermore, evidence admitted by stipulation or consent of both parties is fully competent and

accorded full weight although it contains otherwise inadmissible hearsay statements." Id.

(citations omitted). In this matter, the hearing proceeded without a single hearsay objection as

to any of T.V. 's statements to Plaintiff,to Plaintiffs mother, to the CAC/NEPA forensic

interviewer, or to Attorney McCambridge.    As stated above, Attorney McCambridge's


4
 The Tender Years Hearsay Act, applicable in certain criminal cases, does not apply to
Protection from Abuse matters. K.D. by K.H.-D. v. J.D., 696 A.2d 232, 234-35 (Pa. Super. Ct.
1997).

                                          Page 15 ofl9
experience as a child abuse prosecutor is respected by this Court and this Court carefully

considered T.V. 's statements to her, which came in as evidence in the hearing without hearsay

objection. In sum, all ofT.V.'s out-of-court statements were considered admissible evidence and

given appropriate weight.

       Additionally, as a party to the Second Petition, T.V. was not required to testify at the full

evidentiary hearing. See� S.W., 196 A.3d at 231-33 (affirming trial court's entry of an order

protecting minor child from a parent in a matter where the trial court judge spoke to a minor

child ex parte for a temporary order, but minor child did not testify at the final hearing). This

Court stated on the record that it supported the decision by counsel for the parties to proceed

without an in camera interview ofT.V. N.T. at 6. Requiring T.V., a three-year old little girl, to

testify at the hearing on the Second Petition after providing statements to Plaintiff, Plaintiffs

mother, the CAC/NEPA forensic interviewer, and the Guardian adLitem would be potentially

harmful to T.V. and subject to additional arguments from Defendant that T.V.'s testimony was

influenced or otherwise tainted. This Court did not err or abuse its discretion in not conducting

an in camera interview ofT.V.

       c. This Court Carefully Consideredthe Guardian ad Litem's Testimony and
          Recommendations

       Plaintiffs next alleged error focuses on the Guardian ad Litem's report and

recommendation and testimony at the hearing on the Second Petition. As noted above, this

Court carefully reviewed Attorney McCambridge's report and recommendation and deliberated

after hearing her testimony, among all the evidence and testimony in this case. This Court gave

Attorney McCambridge's testimony the weight it deemed appropriate. It is not error when a

court disagrees with a Guardian ad Litem 's report and recommendation, whether made for

custody purposes or for the purposes of a PFA hearing, when the entire record supports such a

                                           Page 16 of19
disagreement. Moreover; it is not the Guardian ad Litem's role to determine whether a PFA

order should be granted. That function lies solely with the trial judge. As such, this Court did

not err or abuse its discretion.

        d. Consideration of the Relocation Factors in Custody is.Not Warranted in a PFA
           Matter When A Separate Custody Determination Has Been Made

        Finally, Plaintiff alleges this Court committed error or abused its discretion when it did

not consider the relocation factors set forth in the Child Custody Act, 23 Pa.C.S. §5337(h).

Although there is overlap between the PFA Act and the Child Custody Act, Plaintiffs argument

is better suited for an appeal of a final order in custody.

       As part of the PFA Act, this Court "may grant any protection order or approve any

consent agreement to bring about a cessation of abuse of the plaintiff or minor children:" 23 Pa.

C.S. § 6108(a). A Court Order may include:

               Awarding temporary custody of or establishing temporary visitation
               rights with regard to minor children. In determining whether to
               award temporary custody or establish temporary visitation rights
               pursuant to this paragraph, the court shall consider any risk posed
               by the defendant to the children as well as risk to the plaintiff.

23 Pa. C.S. § 6108(a)(4).

       Under the Child Custody Act, "[i]n ordering any form of custody, the court shall

determine the best interest ofthe child by considering all relevant factors, giving weighted

consideration.to those factors which affect the safety of the child," and seventeenfactors are

delineated. 23 Pa. C.S. § 5328(a). Likewise, the.relocation statute cited by Plaintiff, provides

ten additional best interests factors when courts consider whether to grant a proposed relocation

in custody matters. 23 Pa.C.S. §5337(h).

       This Court did not explicitly consider any custody factors because it did not make a

custody award in denying the Second Petition. There is no need to make a custody


                                            Page 17 of 19
determination between Plaintiff and LP. in this PF A matter. In strictly construing 23 Pa. C.S. §

6108(a)(4 ), this Court. is constrained from making any custodial award of T.V., even if it found

in favor of Plaintiff, as this case does not involve allegations of abuse by a natural parent or

against a natural parent. In the matter at bar, L.P., as T.V.'s mother, is an interested party to any

custody determination and her due process rights would be impaired without.her ability to be

heard. Moreover, Plaintiff considered the distinctions between the PF A Act and Child Custody

Act when Plaintiff filed a Petition forEmergencySpecial Relief inCustody atB.V. v. L.P, 2020-

FC-40185 simultaneously with the Second Petition against Defendant. Thus, this Court did not

err when it failed to apply therelocation factors setforth at23 Pa.C.S. §5337(h) or the child

custody factors set forth at 23 Pa. C.S. § 5328(a).

    m.       CONCl.,USION

         For all the above reasons; this Court did not err or abuse its discretion: in denying

Plaintiffs Second Petition seeking a PFA Order on behalf of T.v. Nor did this Court err or

abuse its discretion in denying Plaintiffs Petition for Contempt of the Civil Stay Away

Agreement adopted as an Order of Court following the filing of the First Petition. The parties

remain bound.by the terms ofthe Civil Stay Away Agreement that have not expired.




                                             Page 18 of19
cc.'   Written notice of the entry of the foregoing Opinion has been provided to each party
pursuant to Pa, R. Civ. P. 236 {a}anq (d). by transmitting time-stamped copies to:
Catherine A. Gallagher, Esq.
416 Jefferson Ave.
Scranton, PA 18510
Attorney for Plaintiff

Corey J. Kolchamo, Esq.
1711 Main St.
Blakely; PA 18447
Attorney for Defend ant

Jennifer McCambridge,Esq.
222 Wyoming Ave.
Scranton, PA 18503
Guardian ad Litem for T.V.




                                         Page 19 of19